Citation Nr: 0739802	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-28 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for revocation of forfeiture of the 
appellant's right to Department of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The veteran enlisted in the Philippine Army in August 1941.  
He was enlisted in the Armed Forces of the United States in 
September 1941.  He died of dysentery in July 1942 at 
O'Donnell Concentration Camp.  The appellant seeks to restore 
benefits as the veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 determination letter by the Manila 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that found that new and material evidence had not been 
received to reopen the appellant's claim. 


FINDINGS OF FACT

1.  In a March 2001 determination letter, the RO denied the 
appellant's application to reopen the claim for revocation of 
forfeiture of her right to VA benefits; after the appellant 
was notified of the adverse determination and of her 
procedural and appellate rights, she did not timely appeal 
the rating decision.

2.  The additional evidence received since the rating 
decision in March 2001 determination letter is cumulative of 
evidence previously considered and adjudicated.


CONCLUSIONS OF LAW

1.  The March 2001 determination letter by the RO, denying 
the application to reopen the claim for revocation of the 
forfeiture of the appellant's right to VA benefits, is final. 
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  The additional evidence presented since the March 2001 
determination letter is not new and material, and the 
application to reopen the claim for revocation of forfeiture 
of the appellant's right to VA benefits is not reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought. Kent v. Nicholson, 20 Vet. App. 1 (2007).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provide post-adjudication VCAA notice by letters, 
dated in April 2004 and March 2006.  The appellant was 
informed that she had to submit new and material evidence to 
reopen her claim, as well as the type of evidence to reopen 
the claim that is, evidence that related to the reason for 
forfeiture, a false or fraudulent statement concerning her 
claim for VA benefits.  The April 2005 notice letter 
essentially advised the appellant that a review of the 
records showed that entitlement to benefits was forfeited in 
a previous decision based on evidence that showed that she 
submitted false and fraudulent evidence to support her 
alleged marriage to the veteran.  She was also advised that 
evidence that was cumulative and tended to reinforce a 
previously established point was not considered new.  In 
March 2006 correspondence, the appellant was advised that for 
evidence to be considered new and material, it would have to 
show that she did not intentionally submit false and 
fraudulent evidence to establish entitlement to VA benefits.  
The evidence could neither be cumulative nor redundant.  In a 
March 2006 statement, the appellant stated, among other 
things, that she did not knowingly and deliberately submit 
false and fraudulent evidence to support her claim for VA 
benefits, which demonstrated that she understood from the 
notice what constituted new and material evidence.  Any 
defect in the VCAA notice was therefore harmless error and 
did not prejudice her claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim); of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(elements of a new and material evidence claim); and of 
Dingess v. Nicholson 19 Vet. App. 473 (2006)(notice of the 
elements of the claim, except for the degree of disability 
assignable and the effective date). The notice did not 
include notice of 38 C.F.R. § 3.159.  The March 2006 letter 
advised the appellant to submit any evidence in her 
possession that pertained to her claim.  

To the extent that the VCAA notice did not include the degree 
of disability assignable or the provision for an effective 
date, as the application to reopen is denied, no disability 
rating or effective date will be assigned, so there can be no 
possibility of prejudice to the appellant with respect to any 
defect in the VCAA notice required under Dingess.

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the appellant because she had a 
meaningful opportunity to participate effectively in the 
processing of the claim as she had the opportunity to submit 
additional argument and evidence.  

Regarding the duty to assist, under 38 U.S.C.A. § 5103A, VA 
must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  As the 
appellant has not identified any additional evidence 
pertinent to her claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.

II.  Factual Background

Evidence submitted prior to the March 2001 decision

Following the veteran's death in July 1942, the appellant was 
paid death benefits as the veteran's unmarried widow.  
Payment of benefits were suspended in 1952 and, after a field 
examination, resumed in September 1953.  

A June 1952 memorandum indicated that while the examiner was 
conducting an investigation a confidential informant 
indicated that the appellant and D. L. were living together 
in a marital relationship since early liberation.  D. L. 
fathered two of the appellant's children.  The appellant 
indicated that she has not seen D. L. since the birth of 
their last child together.  D. L. remained legally married to 
F. G. although they had separated since the outbreak of the 
last war.  A June 1952 field examiner's report commented that 
M. A. A. provided information during a deposition and 
interview.  M. A. A. indicated that the appellant and D. L. 
lived together and the appellant referred to him as her 
husband.  

May 1953 depositions by the appellant and D. L. indicated 
that they had three children together and were engaged, but 
never lived together  They did not hold each other out to be 
husband and wife and referred to each other as girlfriend and 
boyfriend.  Three other depositions indicated that the 
appellant and D. L. had kids together, but were referred to 
as girlfriend and boyfriend, did not live together, and did 
not make public appearances together.  

In a June 1957 statement, an informant indicated that the 
appellant and D. L. now have four children together and have 
been living together for several years.  

In 1957, the RO conducted a field examination.  A December 
1957 Office Memorandum summarized the results of the field 
examination.  The appellant denied living with D. L. in the 
relationship as husband and wife.  The field examiner felt 
that she was dishonest.  She refused to sign her statement.  
F. G. L. said she married D. L. in 1934 and that they 
separated in 1937.  Neighbors of the claimant, including the 
father of D. L. and his employer, said that the appellant and 
D. L. had lived together for years, had four children 
together, lived openly as a married couple, and were 
respected in the community as husband and wife.  

In December 1957, the appellant was notified that her 
benefits were terminated.  

A June 1958 Board decision found that the widow had been 
living in a relationship ostensibly marital in nature, in 
which the relationship was recognized by the local community.  
D. L. and the appellant had four kids together.  Even though 
the appellant denied that she remarried, the evidence failed 
to establish continuance of unremarried status for the 
purposes of receiving further payments.    

A June 1967 notification letter informed the appellant that 
her benefits were terminated because she could no longer be 
recognized as an unmarried widow due to her conduct 
subsequent to the veteran's death.  

In April 1974, affidavits submitted by the appellant, the 
acting municipal mayor, the chief of police, and the Captain 
del Barrio, stated that the appellant had not legally 
remarried since the death of her husband, was not having any 
illicit relationship, and was not living with any one as 
husband or wife in the eyes of the community.  

In August 1971, the appellant was advised that January 1, 
1971 legislation removed the bar to benefits in the case of 
the marital conduct of a widow where such conduct had been 
terminated.  

In a December 1971 statement, the appellant indicated that 
the individual perceived by VA as her common-law husband was 
no longer living with her, they separated without any 
children, there was no marriage, and that he was already 
married to someone else.  

A February 1972 field examination request noted that the 
appellant alleged that she and D. L. had separated for a long 
time.  

In a July 1974 field examination request, the evidence was 
summarized.  In a field examination report in April 1974, the 
appellant stated that her relationship with D. L. terminated 
in 1962 and that she had not seen him since.  Several 
deponents indicated that they knew the appellant since 
childhood, since liberation, or for more than 20 years and 
did not know of D. L.  It was noted that these witnesses were 
not reliable and that disinterested persons in Bo. Talaban 
Himamaylan and Ilog were to be interviewed.  

An August 1974 certificate of search showed that the 
appellant and D. L. were registered voters in Ilog.  Both 
voted during the November 1971 election, their names were 
listed one after the other, and the appellant used D. L.'s 
last name.  When they registered themselves in December 1964, 
each one of them referred to the other as his wife and/or 
husband.  The appellant gave her civil status as married and 
listed D. L. as her husband, in her own handwriting.  

An August 1974 field examiner's memorandum indicated that 
several residents from Ilog were interviewed, which revealed 
that the appellant and D. L. were referred to in the town as 
husband and wife.  The appellant visited relatives in her 
home place in Himamaylan, but she came home to her husband 
and children.  One resident indicated that he believed she 
went to Himamaylan to make it appear that she had been 
separated by D. L. to reclaim restoration of her VA benefits.  
He had heard about her filing a new claim.  

In August 1974 depositions from residents of Ilog, there was 
no indication that the appellant and D. L. had separated.  
They had been living together as husband and wife for many 
years.  They had gone out together in public places as 
husband and wife.  For the past year, she had been going away 
and staying at her home place in Himamaylan.  

In an August 1974 deposition from D. L., he indicated that he 
had been living with his legal wife, F. G., as husband and 
wife in Ilog up to the present time.  He then stated that he 
and his legal wife had been separated since 1937.  He could 
not marry the appellant because he already had a legal wife 
with whom he had separated from since 1937.  He had five 
children with the appellant.  He stated that he lived with 
the appellant as man and wife for about 10 years.  She left 
him sometime in 1958 and never came to visit him or the 
children.  

In an August 1974 deposition with the appellant, she 
indicated that her relationship with D. L. terminated in 
1962.  She indicated that since 1962, she resided in Punta 
Talaban, Himamaylan, Negros Occidental and voted there during 
the past elections in 1967 and 1971.  When it was brought to 
her attention that there was evidence that showed that she 
voted in 1971 in Ilog with D. L.'s last name and referred to 
D. L. as her husband and indicated she was married, she 
responded that the evidence was not true.  She was notified 
that there was evidence that she had been living together 
with D. L. continuously in Ilog all these years, until the 
last year or so.  She had been going away to appear that she 
had been separated from him, but was known to come back to 
visit him and the children in Ilog.  She had been 
representing herself as his wife, until the last year 
possibly due to the VA claim, and had been reputed in Ilog as 
D. L.'s wife.  She responded that the evidence was not true 
and that she had never resided in Ilog.  

In an August 1974 report of field examination, it was noted 
that the residents of Ilog (who were despondents) appeared to 
be telling the truth.  D. L. did not appear sincere in his 
declaration and gave the impression that he was withholding 
facts.  When the appellant was confronted with adverse 
information concerning her present marital status, she became 
visibly pale and nervous.  She denied that she was the wife 
of D. L. and that she had ever used his family name.  She 
stated that she had never lived in Ilog and maintained that 
she had always resided in Punta Talaban Himamaylan, which 
fact was not borne out by the record.  She gave the 
impression that she was not telling the whole truth.  

A January 1975 administrative decision found that based on 
the evidence obtained during a filed examination, the 
appellant was no longer recognized as the unmarried widow of 
the veteran because of her ostensible relationship with D. L.  
Accordingly her award of death compensation was discontinued.  
During a field investigation, the appellant testified that 
she had not been living in the relationship of husband and 
wife with D. L. since 1962, when he left her.  A number of 
statements from individuals who were well acquainted with her 
indicated that such a relationship between the appellant and 
D. L. continued before and after January 1, 1971.  They were 
not separated and were reputed to be that of husband and 
wife.  There was a make believe separation for the purposes 
of restoring benefits.  It was found that she knowingly and 
with the intention to secure benefits furnished false and 
fraudulent evidence of unremarried widow status for the 
purposes of having benefits restored.  In February 1975, she 
was notified of the decision. 

Affidavits received in 1975 indicated that the appellant and 
D. L. separated and never again reunited up to the present 
time. 

A May 1975 forfeiture decision noted that the appellant 
submitted an application for benefits informing VA that her 
husband-wife relationship had long been terminated.  The 
records showed that she had been living in a husband-wife 
relationship with D. L. before and after January 1, 1971 and 
she continued to live with him up to the present time.  The 
evidence established that she deliberately presented false 
evidence to VA regarding her marital status for the purposes 
of establishing her entitlement to benefits as the unmarried 
widow of the veteran.  The record established that she 
forfeited all rights, claims, and benefits to which she might 
otherwise be entitled under laws administered by VA (except 
laws pertaining to insurance benefits.)  The appellant 
perfected her appeal.  In the meantime, she submitted several 
affidavits indicating that while she and D. L. were together, 
they were not living together as husband and wife in the same 
house, that she and D. L. had separated in 1962, and that D. 
L. lived with his wife F. G.

An August 1975 certification indicated that the appellant has 
not applied for a remarriage.  

An August 1976 Board decision indicated that in applying for 
restoration of widow's benefits, the appellant stated in 
October 1970, and August and December 1971 that she was not 
married or living with any other man on January 1, 1971, or 
thereafter.  She gave testimony to the above effect and 
solicited and submitted affidavits wherein individuals gave 
the same testimony.  Disinterested individuals living in the 
same community as the appellant testified that the appellant 
and D. L. were living together as husband and wife, and had 
done so for many years, and currently.  It was found that the 
appellant knowingly submitted false evidence in her claim for 
death benefits.  She forfeited all accrued or future 
gratuitous benefits under the laws administered by VA.  

In December 1976, the appellant submitted a couple of 
affidavits that indicated that her relationship with D. L. 
ended in 1962.  In January 1977, she indicated that D. L. was 
legally married to F. G. and included a copy of their 
marriage certificate.   

A January 1977 determination letter indicated that a 
favorable decision was not warranted because the submitted 
evidence was not new and material being merely repetitive and 
cumulative in nature.  It was substantially the same as that 
previously considered in the determination of entitlement.  
She submitted more statements indicating that she and D. L. 
separated in 1962.  A February 1977 determination letter 
found that no new facts or findings had been presented which 
may serve as a basis for reopening her claim.  

After submitting numerous affidavits that indicated the same 
thing, that she and D. L. had separated, determination 
letters in August 1977, September 1977, August 1983, July 
1984, August 1984, October 1984, and December 1984 found that 
she had forfeited all rights, claims, and benefits to which 
she might be entitled to under the law.  She had not 
presented new facts or findings which might serve as a basis 
for reopening her claim.  

A March 1986 certification indicated that she had not 
remarried and her true civil status remained that of a widow.  

A May 1986 determination letter indicated that the May 1986 
certification was considered, but was not new and material to 
the forfeiture issue.  

Again the appellant submitted affidavits and statements 
indicating that she remained single.  

September 1986 and April 1987 determination letter found that 
no new facts had been presented which may serve as a basis 
for reopening the claim.  The contentions were insufficient 
to revoke the forfeiture declared against her.  The evidence 
was not new and material being merely repetitive in nature.  
The evidence did not provide a reasonable basis to restore 
her entitlement to recognition as the veteran's widow.  

In March 2001, the appellant indicated that she was seeking 
to have her benefits restored.  She submitted a death 
certificate of D. L. that showed that he died in April 1995.  

A March 2001 memorandum for the file found that the evidence 
presented could not be considered material to the issue of 
whether the forfeiture was properly invoked.  Nor did the 
evidence tend to show that the finding that the claimant 
committed fraud in her attempt to obtain monetary benefits 
was incorrect or erroneous.  The evidence submitted had no 
bearing whatsoever upon her actions taken with the intent to 
deceive the VA in her August 1974 deposition before a VA 
field examiner.   

In a March 2001 determination letter, the RO found that while 
the evidence presented was new, it could not be considered 
material to the issue of whether forfeiture was properly 
invoked against her.  The evidence did not tend to show that 
she did not commit fraud in her attempt to obtain monetary 
benefits.  It had no bearing upon her actions taken with the 
intent to deceive VA in her August 1974 deposition before a 
VA field employee that she was not living with another person 
in a husband and wife relationship.  The evidence submitted 
was not new and material and the claim was not reopened.  The 
appellant did not appeal this decision and it became final.  

Evidence submitted since March 2001

In a November 2004 statement the appellant stated that she 
had sinned against the laws of VA due to her ignorance of the 
law.  She indicated that she had a second life partner and 
believed that is was not prohibited against the law.  She 
submitted subsequent statements indicating the she did not 
live together with any person in Ilog in a relationship as 
husband and wife.  

In a January and August 2005 joint affidavits, residents of 
Ilog indicated that they knew the appellant and her deceased 
husband and that they were close friends and neighbors for 
many years in Ilog.  They indicated that the appellant never 
lived together with any person in a husband and wife 
relationship (after the veteran's death).  They indicated 
that she did not purposefully lie to VA when she submitted 
her affidavit to a field examiner and asked for restoration 
of her VA benefits.  

In April 2006 statement, she stated that she did not 
intentionally submit false evidence in order to have her VA 
benefits restored.  She indicated that she never lived 
together with a person as wife and husband because an 
administering officer never authorized such an oath.  

III.  Criteria

The appellant's application to reopen her claim for 
revocation of forfeiture of her right to VA benefits was 
denied by the RO in March 2001 on grounds that the appellant 
failed to submit new and material evidence in support of her 
claim. The appellant did not appeal this decision and the 
decision became final. 38 C.F.R. § 3.104.

As a result, the claim for revocation of the forfeiture may 
now be considered on the merits only if new and material 
evidence has been received since the time of the last 
adjudication. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 
38 C.F.R. § 3.156(a), evidence is considered new if it was 
not of record at the time of the last final disallowance of 
the claim.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Finally, new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

IV.  Analysis

All of the statements and affidavits submitted since the 
March 2001 determination are cumulative evidence that 
addressed the marital status of the appellant, which had 
already been established and adjudicated.  As the evidence 
was cumulative, it was not new and material.  

The only evidence received since the March 2001 decision 
included affidavits from residents of Ilog and statements 
from the appellant.  The affidavits indicated that the 
appellant did not lie when she sought restoration of VA 
benefits because she did not live together with anyone in a 
husband and wife relationship (after the veteran's death).  
Statements from the appellant indicated that she did present 
fraudulent evidence because she did not live together with 
any person in Ilog in a relationship as husband and wife.  
She indicated that she was never remarried as an oath was 
never administered.  

The entire dispute at issue in this forfeiture action is 
whether the appellant submitted materially false statements 
to VA regarding this relationship.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that a declaration of 
forfeiture may be revoked upon the presentation of new and 
material evidence, or revised based upon a finding of clear 
and unmistakable error in the original forfeiture decision.  
Trilles v. West, 13 Vet. App. 314, 322 (2000).  A concurring 
opinion in that decision specifically pointed out that it was 
difficult to perceive of any evidence that would bear 
directly and substantially upon the specific matter under 
consideration "other than evidence exculpatory of the 
claimant's misdeeds or evidence showing VA fraud in the 
original decision."  Id. at 331.

The forfeiture determination in his case was based on a 
considerable amount of testimony that had been obtained from 
a number of people who knew the appellant and D.L., on the 
matter of whether they were living together as husband and 
wife.  

While the evidence mentioned above constitutes new evidence, 
in the sense that it was not of record at the time of the 
last final denial decision, the evidence is not material 
because it does not raise a reasonable possibility of 
substantiating the claim for revocation of the forfeiture of 
VA death benefits.  In order to substantiate the claim, the 
appellant would have to produce new and material evidence on 
the issue of whether she committed fraud against VA regarding 
her marital status after the veteran's death. 

The information contained in the affidavits submitted by the 
appellant is virtually identical to the information provided 
in numerous lay affidavits in the past.  While the evidence 
may be new, therefore, in that it may be evidence not 
previously submitted to agency decisionmakers, it is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial of the claim, and does 
not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Similarly, the appellant's own statements are duplicative of 
statements she has made in the past.  See also Untalan v. 
Nicholson, 20 Vet. App. 467 (2006) (presentation of new 
arguments based on evidence already of record at the time of 
the previous decision does not constitute the presentation of 
new evidence under 38 U.S.C. § 5108).  Thus, the appellant 
has not submitted any evidence which addresses this issue.

The evidence was new only in the sense that it was not of 
record at the time of March 2001 RO decision.  As to the 
instant claim, the evidence addressed a fact previously 
established and was merely cumulative.  As the appellant has 
not submitted new and material evidence, the appellant's 
claim remains final and is not reopened.

The Board notes that VA is under no obligation to conduct 
another investigation into these matters which occurred some 
decades ago.  Rather, the burden is upon the appellant to 
come forward with new and material evidence to show that she 
did not in fact commit fraud or submit false statements in 
support of a claim for VA death benefits. The appellant's 
mere denial of having committed fraud is neither new nor 
material evidence sufficient to reopen the claim.  As noted, 
the decision of forfeiture was based on multiple pieces of 
evidence, including field investigations and interviews with 
multiple people in the appellant's community.

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material, and does 
not serve to reopen the claim for revocation of a forfeiture 
of VA death benefits. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted. 
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).




ORDER

As new and material evidence has not been presented, the 
application to reopen the claim for revocation of forfeiture 
of the appellant's right to VA benefits is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


